Case 18-19054-JNP                            Doc 489              Filed 10/23/18 Entered 10/23/18 16:30:57                                              Desc Main
                                                                 Document     Page 1 of 11



                                                            UNITED STATES BANKRUPTCY COURT
                                                             FOR THE DISTRICT OF NEW JERSEY



In re: Garces Restaurant Group, Inc.                                                    Case No. 18-19054 (JNP)
Debtor                                                                                  Reporting Period: 08/01/2018 to 08/31/2018



                                                                 MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.



Submit copy of report to any official committee appointed in the case.


                                                                                                         ;?$&   i^.Document; UExplanatuiill   ^ffias^ijBujBBlingn^;
|REQlIi[RED^j@R^^                                                                       ys:SKoi?Nb5te SXttachedS             gaSttacligftjll »SiSgptacliec@@S6!
Schedule of Cash Receipts and Disbursements                                             MOR-1                         x
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-la                       N/A
   Schedule of Professional Fees Paid                                                   MOR-lb                       N/A
   Copies of bank statements                                                                                          x
   Cash disbursements journals
Statement of Operations                                                                 MOR-2
Balance Sheet                                                                           MOR-3
Status ofPostpetition Taxes                                                             MOR-4
  Copies ofIRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4
  Listing of aged accounts payable                                                      MOR-4
Accounts Receivable Reconciliation and Aging                                            MOR-5
Debtor Questionnaire                                                                    MOR-5



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                     Date




Signature of Joint Debtor                                                               Date



                                                                                         io|n|i^
 rignature\f AujKorized Indi^lual*                                                      Date



^To^t G'CMX?T                                                                           MoAflKynq M^^r
Printed Name of Authorized Individual                                                   Title of AuthUizeddidividual



*Authorized Individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                 MOR
                                                                                                                                                                (04/07)
             Case 18-19054-JNP                                            Doc 489                 Filed 10/23/18 Entered 10/23/18 16:30:57                                                                                   Desc Main
                                                                                                 Document     Page 2 of 11


In re: Garces Restaurant Group, Inc.                                                                                                                                          Case No. 18-19054 (JNP)
Debtor                                                                                                                                                 Reporting Period:      08/01/2018 to 08/31/2018


                                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                    BANK ACCOUNTS                                                  CURRENT MONTH                              CUMULATIVE FILING TO DATE


                                                   M&T Operating           M&T Controlled Disb.      M&T Utilities             ACTUAL                   PROJECTED                     ACTUAL                   PROJECTED
CASH BEGINNING OF MONTH                                    $59,446.61                 $15,255.21             $0.00                 $74,701.82                                           $159,836.04


RECEIPTS
MGT INCOME                                                                                                                                  -                                             152,678.74
GIFT CARD SALES                                                                                                                             -                                              19,594.78
LOANS AND ADVANCES                                                                                                                          -                                                      -
NET BUYER ACTIVITY *                                         6,410.75                                                                 6,410.75                                               4,671.83
OTHER                                                                                                                                       -                                              39,761.25
SALE PROCEEDS **                                                                                                                            -                                             383,322.41
OTHER INTERCOMPANY                                                                                                                          -                                             123,998.74
TRANSFERS (FROM DIP ACCTS)                                       79.85                 10,515.52                                    10,595.37                                           1,579,756.81
  TOTAL RECEIPTS                                            $6,490.60                 $10,515.52             $0.00                 $17,006.12                                         $2,303,784.56


DISBURSEMENTS
NET PAYROLL                                                                                                                                 -                                             596,398.60
EMPLOYEE BENEFITS                                                                                                                           -                                             243,473.36
SALES, USE, & OTHER TAXES                                                                                                                   -                                                1,454.00
FOOD AND BEVERAGE                                                                                                                           -                                                3,276.28
SECURED/ RENTAL/ LEASES                                                                                                                     -                                             139,373.04
OVER 30 DAYS A/P
INSURANCE                                                                                                                                   -                                             151,101.67
ADMINISTRATIVE                                                                                                                              -                                              27,686.27
UTILITIES                                                                                                                                   -                                                3,117.18
DEBIT CARD FUNDING                                                                                                                          -                                             308,000.00
OTHER                                                                                  25,770.73                                    25,770.73                                              62,935.36
TRANSFERS (TO DIP ACCTS)                                    16,562.54                                                               16,562.54                                             536,959.03
BANK CHARGES                                                                                                                                -                                                7,214.51
AMEX LOAN                                                                                                                                   -                                                      -
OTHER PROFESSIONALS                                          4,898.20                                                                 4,898.20                                             29,898.20
OTHER INTERCOMPANY                                                                                                                          -                                                  633.63
PROFESSIONAL FEES                                                                                                                           -                                             275,000.00
U.S. TRUSTEE QUARTERLY FEES                                                                                                                 -                                                      -
COURT COSTS                                                                                                                                 -                                              32,623.00
ATTORNEY ESCROW                                             41,714.20                                                               41,714.20                                              41,714.20
TURNOVER TO BUYER                                            2,762.27                                                                 2,762.27                                               2,762.27
TOTAL DISBURSEMENTS                                         65,937.21                  25,770.73                -                   91,707.94                                           2,463,620.60


NET CASH FLOW                                             ($59,446.61)               ($15,255.21)            $0.00                ($74,701.82)                                         ($159,836.04)
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                                             ($0.00)                     $0.00            $0.00                       $0.00                                                  $0.00


* Amounts represent the net activity of funds collected and disbursed on behalf of the buyer due to issues with transitioning accounts. As of July 31, the Debtor was still in process of a final reconciliation.
The turnover of funds to the buyer will be represented in the August Monthly Operating Report.

** Transferred from Attorney Escrow

                                                                               THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                                  $91,707.94
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                   (16,562.54)
  LESS: TURNOVER TO BUYER                                                                                                                                                                                             (2,762.27)
  LESS: TRANSFER TO ATTORNEY ESCROW *                                                                                                                                                                                (41,714.20)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                     $72,243.84
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                     $102,912.77

* Funds transferred to escrow account controlled by Porzio, Bromberg & Newman P.C.

                                                                                                                                                                                                                                   FORM MOR-1
                                                                                                                                                                                                                                        (04/07)
   Case 18-19054-JNP                   Doc 489    Filed 10/23/18 Entered 10/23/18 16:30:57                Desc Main
                                                 Document     Page 3 of 11

In re: Garces Restaurant Group, Inc.                                                      Case No. 18-19054 (JNP)
Debtor                                                                  Reporting Period: 08/01/2018 to 08/31/2018

Summary of Disbursements Made by Outside Sources

Date        Amount          Description
8/22/2018       $6,175.00 US Trustee Fees
8/29/2018      $54,461.00 US Trustee Fees
8/31/2018      $11,607.84 Payment to Liberty Coca Cola

               $72,243.84 Total Disbursements Made by Outside Sources
Case 18-19054-JNP   Doc 489    Filed 10/23/18 Entered 10/23/18 16:30:57   Desc Main
                              Document     Page 4 of 11
Case 18-19054-JNP   Doc 489    Filed 10/23/18 Entered 10/23/18 16:30:57   Desc Main
                              Document     Page 5 of 11
Case 18-19054-JNP   Doc 489    Filed 10/23/18 Entered 10/23/18 16:30:57   Desc Main
                              Document     Page 6 of 11
                               Case 18-19054-JNP                 Doc 489         Filed 10/23/18 Entered 10/23/18 16:30:57                                Desc Main
In re: Garces Restaurant Group, Inc.                                            Document     Page 7 of 11                                                        Case No. 18-19054 (JNP)
Debtor                                                                                                                                     Reporting Period: 08/01/2018 to 08/31/2018

                                                                           SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                    This schedule is to include all retained professional payments from case inception to current month.

                                                          Amount                                           Check                      Amount Paid                              Year-To-Date
              Payee                  Period Covered      Approved               Payor             Number            Date         Fees         Expenses                     Fees           Expenses
Porzio, Bromberg & Newman P.C.       Note 1                            Debtor                    WIRE              5/15/2018    115,000.00             0.00                 115,000.00           0.00
Porzio, Bromberg & Newman P.C.       Note 1                            Debtor                    WIRE              6/14/2018    160,000.00             0.00                 275,000.00           0.00




1. Professional fee fund to be held in escrow on behalf of all professionals.




                                                                                                                                                                                        FORM MOR-1b
                                                                                                                                                                                              (04/07)
  Case 18-19054-JNP                    Doc 489          Filed 10/23/18 Entered 10/23/18 16:30:57                                   Desc Main
                                                       Document     Page 8 of 11


In re: Garces Restaurant Group, Inc.                                                                                Case No. 18-19054 (JNP)
Debtor                                                                              Reporting Period:               08/01/2018 to 08/31/2018

                                                      STATEMENT OF OPERATIONS
                                                               (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                            Cumulative
REVENUES                                                                            Month                                  Filing to Date
Gross Revenues                                                                      $                               $
Less: Returns and Allowances
Net Revenue                                                                         $                               $
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                   $                               $

*"Insider" is defined in 11 U.S.C. Section 101(31).



                                                                                                                                            FORM MOR-2
                                                                                                                                                 (04/07)
   Case 18-19054-JNP                                  Doc 489              Filed 10/23/18 Entered 10/23/18 16:30:57                                                            Desc Main
                                                                          Document     Page 9 of 11


In re: Garces Restaurant Group, Inc.                                                                                                                Case No. 18-19054 (JNP)
Debtor                                                                                                                            Reporting Period: 08/01/2018 to 08/31/2018

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                        BOOK VALUE AT END OF                               BOOK VALUE ON
                                        ASSETS                                                       CURRENT REPORTING MONTH                               PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net) *
Notes Receivable
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS
TOTAL ASSETS

                                                                                               BOOK VALUE AT END OF                                        BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                 CURRENT REPORTING MONTH                                      PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES

TOTAL LIABILITIES
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Parters' Draw
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY

TOTAL LIABILITIES AND OWNERS' EQUITY




                                                                                                                                                                                     FORM MOR-3
                                                                                                                                                                                          (04/07)
   Case 18-19054-JNP                       Doc 489          Filed 10/23/18 Entered 10/23/18 16:30:57                                          Desc Main
                                                          Document      Page 10 of 11


In re: Garces Restaurant Group, Inc.                                                                                         Case No. 18-19054 (JNP)
Debtor                                                                                                     Reporting Period: 08/01/2018 to 08/31/2018

                                                        STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning         Amount                                                                    Ending
                                                         Tax            Withheld or          Amount                Date             Check No.        Tax
                                                       Liability         Accrued              Paid                 Paid              or EFT        Liability
Federal
Withholding *
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes

* Includes all withholdings.
                                               SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current           0-30              31-60         61-90                      Over 90        Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other: Note Payable
Total Postpetition Debts

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                        FORM MOR-4
                                                                                                                                                             (04/07)
  Case 18-19054-JNP                      Doc 489         Filed 10/23/18 Entered 10/23/18 16:30:57                        Desc Main
                                                       Document      Page 11 of 11


In re: Garces Restaurant Group, Inc.                                                                      Case No. 18-19054 (JNP)
Debtor                                                                                  Reporting Period: 08/01/2018 to 08/31/2018


                          ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                              Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected/adjusted during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                       Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                  DEBTOR QUESTIONNAIRE

Must be completed each month                                                                  Yes                  No
1. Have any assets been sold or transferred outside the normal course of business                                  X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                 X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation          X
   below.
4. Are workers compensation, general liability and other necessary insurance                   X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                    X
   documentation identifying the opened account(s).




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
